Supreme Court of Florida
                                   ____________

                                  No. SC19-1342
                                  ____________


 IN RE: AMENDMENTS TO THE RULES OF THE SUPREME COURT
RELATING TO ADMISSIONS TO THE BAR—RULES 1-22.1 AND 1-23.1.

                                 February 13, 2020

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Rules of the Supreme Court Relating to Admissions to the Bar. We have

jurisdiction 1 and adopt the amendments, with minor revisions.

                                 BACKGROUND

      The Florida Board of Bar Examiners (Board) has filed a petition to amend

Rules of the Supreme Court Relating to Admissions to the Bar (Bar Admission

Rules) 1-22.1 (Attorney Members; Qualifications) and 1-23.1 (Public Members;

Qualifications). Following the Board’s submission, the Court published the

Board’s proposals for comment. No comments were filed with the Court.




      1. See art. V, § 15, Fla. Const.
      We briefly discuss the amendments below.

                                 AMENDMENTS

      Rule 1-22.1 of the Rules of the Supreme Court Relating to Admissions to the

Bar provides the basic qualifications for attorney Board members. We amend rule

1-22.1 to now require that attorney members of the Board (1) be active members of

The Florida Bar while serving on the Board; (2) have been active members in the

five years immediately preceding Board service; and (3) be otherwise deemed

qualified by the Court to assess whether applicants meet the essential eligibility

requirements for admission under the Bar Admission Rules. Ambiguous language

regarding the requirements for serving on the Board has been deleted.

      Rule 1-23.1 of the Rules of the Supreme Court Relating to Admissions to the

Bar provides the basic qualifications for nonattorney public Board members. We

amend rule 1-23.1 to require that public members of the Board have an academic

bachelor’s degree and otherwise “be deemed qualified by the Court to assess

whether applicants for admission to The Florida Bar meet the essential eligibility

requirements as provided in these Rules.” Language that suggested an emphasis

on scientific experience for Board membership has been deleted.

                                  CONCLUSION

      Accordingly, we amend the Rules of the Supreme Court Relating to

Admissions to the Bar as reflected in the appendix to this opinion. New language


                                        -2-
is indicated by underscoring; deletions are indicated by struck-through type. The

amendments shall become effective immediately upon release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules Regulating the Florida Bar

David C. Reeves, Chair, Michele A. Gavagni, Executive Director, and James T.
Almon, General Counsel, Florida Board of Bar Examiners, Tallahassee, Florida,

      for Petitioner




                                       -3-
                                    APPENDIX

       1-22.1 Qualifications. Attorney members must be practicing attorneys with
scholarly attainments and an affirmative interest in legal education and the
requirements for admission to the bar. Attorney members must have been members
of The Florida Bar for at least 5 years. active members of The Florida Bar, and have
been so for at least the 5 years immediately preceding their appointments to the
board, and otherwise deemed qualified by the Court to assess whether applicants for
admission to The Florida Bar meet the essential eligibility requirements as provided
in these Rules.


       1-23.1 Qualifications. Public members must not be lawyers, and must have an
academic bachelor’s degree, and otherwise must be deemed qualified by the Court to
assess whether applicants for admission to The Florida Bar meet the essential
eligibility requirements as provided in these Rules. It is desirable that public
members possess educational or work-related experience of value to the board such
as educational testing, accounting, statistical analysis, medicine, psychology, or
related sciences.




                                        -4-